Citation Nr: 1827644	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-44 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a right heel disability.

7.  Entitlement to service connection for a disability manifested by chest pain.

8.  Entitlement to a disability rating in excess of 10 percent for the right wrist.
WITNESS AT HEARING ON APPEAL

 Veteran


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1993, and from December 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Houston, Texas.  The RO in Houston, Texas has jurisdiction.

In December 2016, the Veteran was afforded a videoconference hearing before the undersigned, who is the Veterans Law Judge rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102 (b).  

In October 2015, and June 2017, the claims were remanded for additional development.

In January 2018, the Veteran requested reconsideration of a number of issues adjudicated by the RO in an October 2017 rating decision.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In March 2018, the Veteran was notified that a significant amount of additional medical evidence had been received by VA that had not previously been reviewed by the AOJ, and that this evidence was not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (c) (2017).  She was requested to state whether or not she desired to waive her right to have the RO review this evidence. 

In April 2018, a signed statement was received from the Veteran indicating that she desired to have her case remanded to the RO for consideration of this evidence. Therefore, on remand, this evidence must be reviewed in association with the readjudication of the Veteran's claims.  Id.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




